Name: Decision No 922/2009/EC of the European Parliament and of the Council of 16 September 2009 on interoperability solutions for European public administrations (ISA) (Text with EEA relevance)
 Type: Decision
 Subject Matter: executive power and public service;  cooperation policy;  information and information processing;  communications;  European construction
 Date Published: 2009-10-03

 3.10.2009 EN Official Journal of the European Union L 260/20 DECISION No 922/2009/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 September 2009 on interoperability solutions for European public administrations (ISA) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the first paragraph of Article 156 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the procedure laid down in Article 251 of the Treaty (3), Whereas: (1) In accordance with Article 154 of the Treaty, to help achieve the objectives referred to in Articles 14 and 158 thereof and to enable citizens of the European Union, economic operators and regional and local communities to derive full benefit from the setting up of an area without internal frontiers, the Community should contribute to the establishment and development of trans-European networks by means of actions to promote the interconnectivity, interoperability and accessibility of those networks. (2) The Council stressed in its conclusions of 1 December 2005 on the Commission Communication entitled i2010  A European Information Society for growth and employment that more focused, effective and integrated policies regarding information and communication technologies (ICT) at both European and national levels are essential to achieving the goals of economic growth and productivity. The Commission was invited to encourage the efficient use of ICT in public services through the exchange of experience and to develop common approaches on key issues such as interoperability and effective use of open standards. (3) In its resolution of 14 March 2006 on a European information society for growth and employment (4), the European Parliament called for emphasis to be given to the issues of interoperability and best practices in public-sector electronic services for citizens and businesses, with the overriding objective of facilitating the free and unimpeded movement, establishment and employment of citizens in the Member States. The European Parliament also urged Member States to implement the i2010 initiatives and programmes in the reform of their public administrations in order to provide better, more efficient and more easily accessible services to their small and medium-sized enterprises (SMEs) and their citizens. (4) In the Manchester Ministerial Declaration of 24 November 2005, the Ministers responsible for ICT policies agreed, inter alia, to work together and with the Commission to share existing tools, common specifications, standards and solutions more effectively and to encourage the collaborative development of solutions where necessary. (5) In the Lisbon Ministerial Declaration of 19 September 2007, Ministers invited the Commission, inter alia, to facilitate cooperation among Member States and the Commission to define, develop, implement and monitor cross-border and cross-sectoral interoperability, and stated that future Community legislation should, in particular, anticipate and assess the impact of that legislation on ICT infrastructures and service transformation. (6) With the rapid development of ICT, there is a risk that Member States opt for different or incompatible solutions and that new e-barriers could emerge that would impede the proper functioning of the internal market and the associated freedoms of movement. This could have negative effects on the openness and competitiveness of markets and on the delivery of some services of general interest to citizens and enterprises, whether economic or non-economic. Member States and the Commission should increase their efforts to avoid market fragmentation, achieve interoperability and promote commonly agreed ICT solutions, while ensuring the appropriate governance. (7) Citizens and enterprises would also benefit from common, reusable and interoperable solutions and interoperable administrative back-office processes, as those solutions and processes would promote the efficient and effective delivery of public services to citizens and enterprises across borders and sectors. (8) Continuous efforts are needed in order to ensure cross-border and cross-sectoral interoperability, to exchange experience, establish and maintain common and shared approaches, specifications, standards and solutions and to assess the ICT implications of Community legislation with a view to supporting efficient and effective cross-border interactions, inter alia, in the implementation of that legislation, while reducing administrative burdens and costs. (9) In order to meet these challenges, such efforts should be made through close cooperation, coordination and dialogue between the Commission and the Member States, in close interaction with the sectors responsible for the implementation of European Union policies and, where appropriate, with other stakeholders, giving due consideration to the priorities and the linguistic diversity of the European Union and to the development of common approaches on key issues such as interoperability and effective use of open standards. (10) Infrastructure services should be maintained and operated in a sustainable manner in accordance with Decision 2004/387/EC of the European Parliament and of the Council of 21 April 2004 on interoperable delivery of pan-European eGovernment services to public administrations, businesses and citizens (IDABC) (5), which requires the Commission to define mechanisms to ensure the financial and operational sustainability of infrastructure services. Such infrastructure services were agreed with Member States during the implementation of Decision No 1719/1999/EC of the European Parliament and of the Council of 12 July 1999 on a series of guidelines, including the identification of projects of common interest, for trans-European networks for the electronic interchange of data between administrations (IDA) (6) and Decision No 1720/1999/EC of the European Parliament and of the Council of 12 July 1999 adopting a series of actions and measures in order to ensure interoperability of and access to trans-European networks for the electronic interchange of data between administrations (IDA) (7) and during the implementation of the IDABC and other relevant programmes. (11) The IDABC programme comes to an end on 31 December 2009 and should be succeeded by a Community programme on interoperability solutions for European public administrations (the ISA programme) which meets the abovementioned challenges. (12) The ISA programme should be based on the experience gained from the IDA and IDABC programmes. The conclusions drawn from the evaluations of the IDABC programme, which address the relevance, efficiency, effectiveness, utility and coherence of that programme, should also be taken into account. Particular attention should also be paid to the needs expressed by the users. It has been demonstrated that a coordinated approach, by means of common and shared solutions established and operated in cooperation with Member States, can contribute to delivering faster and better quality results and to meeting administrative requirements. The activities under the IDA and IDABC programmes have already made important contributions to ensuring interoperability in support of the electronic exchange of information between European public administrations, with positive spillover effects on the single market, and are continuing to do so. (13) In order to avoid fragmentation and ensure a holistic approach, due consideration should be given to the European Interoperability Strategy and the European Interoperability Framework when priorities are set for the ISA programme. (14) Solutions established or operated under the ISA programme should be demand-driven and, as far as possible, form part of a consistent ecosystem of services facilitating interaction between European public administrations and ensuring, facilitating or enabling cross-border and cross-sectoral interoperability. (15) The ISA programme should ensure the availability of common frameworks, common services and generic tools in support of cross-border and cross-sectoral interaction between European public administrations and support sectors in assessing the ICT implications of Community legislation and in planning the implementation of relevant solutions. (16) Common frameworks should comprise, inter alia, common specifications, guidelines and methodologies and common strategies. Such frameworks should meet the requirements of existing Community legislation. (17) While ensuring the operation and improvement of existing common services established under the IDA and IDABC programmes and other similar initiatives, the ISA programme should support the establishment, industrialisation, operation and improvement of new common services in response to new needs and requirements. (18) Given the task of local and regional administrations in ensuring the effective functioning and interoperability of European public administrations, it is important that solutions take account of the needs of local and regional administrations. (19) While ensuring the improvement of existing reusable generic tools established under the IDA and IDABC programmes and other similar initiatives, the ISA programme should support the establishment, provision and improvement of new reusable generic tools in response to new needs or requirements, including those determined through an assessment of the ICT implications of Community legislation. (20) In the establishment, improvement or operation of common solutions the ISA programme should, where appropriate, build on or be accompanied by the sharing of experience and solutions and the exchange and promotion of good practices. In this context, compliance with the European Interoperability Framework and openness in standards and specifications should be promoted. (21) Solutions established or operated under the ISA programme should be based on the principle of technological neutrality and adaptability with a view also to ensuring that citizens, enterprises and administrations are free to choose the technology to be used. (22) The principles of security, privacy and protection of personal data should be applied in all activities covered by the ISA programme. (23) While the involvement of all Member States in actions under the ISA programme should be encouraged, actions initiated by a number of Member States should be possible. Member States not involved in such actions should be encouraged to join at a later stage. (24) The ISA programme should contribute to implementing any i2010 follow-on initiative, and, in order to avoid any duplication of effort, should take into consideration other Community programmes in the field of ICT, notably the ICT Policy Support Programme of the Competitiveness and Innovation Framework Programme (2007 to 2013) as provided for in Decision No 1639/2006/EC of the European Parliament and of the Council (8). (25) Interaction with the private sector and other entities has already demonstrated its efficiency and added value. Therefore, synergies with these stakeholders should be sought in order, where appropriate, to give priority to solutions available on, and sustained by, the market. In this context, the existing practice of organising conferences, workshops, and other meetings in order to interact with these stakeholders should be continued. The continued use of electronic platforms should also be promoted further. Any other appropriate means of maintaining contact with these stakeholders should likewise be used. (26) The ISA programme should be implemented in accordance with Community public procurement rules. (27) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (9). (28) The ISA programme should be regularly monitored and evaluated in order to allow for readjustments. (29) International cooperation should be encouraged and in this respect the ISA programme should also be open to participation by the countries of the European Economic Area and candidate countries. Cooperation with other third countries and international organisations or bodies should also be encouraged, notably within the framework of the Euro-Mediterranean Partnership and Eastern Partnership and with neighbouring countries, in particular those of the Western Balkans and of the Black Sea region. (30) The possibility of using pre-accession funds to facilitate the participation of candidate countries in the ISA programme and of co-financing by the Structural Funds and the users for the use of common frameworks and generic tools established or improved by the ISA programme should be further explored. (31) In order to ensure the sound management of the financial resources of the Community and to avoid needless proliferation of equipment, repetition of investigations and divergent approaches, it should be possible to use solutions established or operated by the ISA programme in non-Community initiatives, provided that no costs are incurred for the general budget of the European Union, and the main Community objective of the solution is not compromised. (32) This Decision lays down for the multiannual programme a financial envelope which is to constitute the prime reference, within the meaning of point 37 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (10), for the budgetary authority during the annual budgetary procedure. This envelope should also cover expenditure related to preparatory, monitoring, control, audit and evaluation measures directly required for the management of the programme and the achievement of its objectives, and in particular studies, meetings of experts, information and publication measures, expenses linked to ICT systems and networks for the exchange and processing of information, together with all other technical and administrative assistance expenditures that the Commission may incur for the management of the programme. (33) Since the objective of this Decision, namely to facilitate the efficient and effective electronic cross-border and cross-sectoral interaction between European public administrations enabling the delivery of electronic public services supporting the implementation of Community policies and activities, cannot be sufficiently achieved by the Member States and can therefore, by reason of the scale and effects of the proposed action, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve that objective, HAVE DECIDED AS FOLLOWS: Article 1 Subject matter and objective 1. This Decision establishes, for the period 2010-2015, a programme on interoperability solutions for European public administrations, including local and regional administrations and Community institutions and bodies, providing common and shared solutions facilitating interoperability (the ISA programme). 2. The objective of the ISA programme is to support cooperation between European public administrations by facilitating the efficient and effective electronic cross-border and cross-sectoral interaction between such administrations, including bodies performing public functions on their behalf, enabling the delivery of electronic public services supporting the implementation of Community policies and activities. Article 2 Definitions For the purposes of this Decision, the following definitions shall apply: (a) interoperability means the ability of disparate and diverse organisations to interact towards mutually beneficial and agreed common goals, involving the sharing of information and knowledge between the organisations, through the business processes they support, by means of the exchange of data between their respective ICT systems; (b) solutions means common frameworks, common services and generic tools; (c) common frameworks means strategies, specifications, methodologies, guidelines and similar approaches and documents; (d) common services means operational applications and infrastructures of a generic nature which meet common user requirements across policy areas; (e) generic tools means reference platforms, shared and collaborative platforms, common components and similar building blocks which meet common user requirements across policy areas; (f) actions means studies, projects and accompanying measures; (g) accompanying measures means strategic and awareness-raising measures, measures in support of the management of the ISA programme and measures in relation to the sharing of experience and the exchange and promotion of good practices. Article 3 Activities The ISA programme shall support and promote: (a) the establishment and improvement of common frameworks in support of cross-border and cross-sectoral interoperability; (b) the assessment of the ICT implications of proposed or adopted Community legislation and planning for the introduction of ICT systems to support the implementation of such legislation; (c) the operation and improvement of existing common services and the establishment, industrialisation, operation and improvement of new common services, including the interoperability of public key infrastructures (PKI); (d) the improvement of existing reusable generic tools and the establishment, provision and improvement of new reusable generic tools. Article 4 General principles Actions launched or continued under the ISA programme shall be based on the following principles: (a) technological neutrality and adaptability; (b) openness; (c) reusability; (d) privacy and protection of personal data; and (e) security. Article 5 Actions 1. The Community shall, in cooperation with the Member States, implement the actions specified in the rolling work programme established under Article 9, in accordance with the implementation rules laid down in Article 8. Such actions shall be implemented by the Commission. 2. A study shall have one phase and be concluded by the final report. 3. A project shall, where appropriate, have three phases: (a) the inception phase, which leads to the establishment of the project charter; (b) the execution phase, the end of which shall be marked by the execution report; and (c) the operational phase, which starts when a solution is made available for use. The relevant project phases shall be defined when the action is included in the rolling work programme. 4. The implementation of the ISA programme shall be supported by accompanying measures. Article 6 Project charter and execution report 1. The project charter shall comprise a description of: (a) the scope, objectives and problem or opportunity, including the expected beneficiaries and benefits of a solution and the quantitative and qualitative indicators for measuring such benefits; (b) the approach, including the organisational aspects of the project, such as phases, outputs and milestones, and measures to facilitate multilingual communication; (c) stakeholders and users, and the related governance structure; (d) details of the solution, including its coherence and dependencies in relation to other solutions, a breakdown of anticipated costs, timing and requirements and an estimate of the total costs of ownership, including, if any, the annual operational costs; (e) features of the solution; and (f) constraints, including security and data protection requirements. 2. The execution report shall comprise a description of: (a) the scope, objectives and problem or opportunity measured against the project charter; (b) the project effectiveness, including a measurement of achievements, incurred costs, actual timing and requirements against the project charter, an analysis of the expected return on investment and the total costs of ownership, including the annual operational costs; (c) organisational aspects, including the suitability of the applied governance structure and, where appropriate, recommendations concerning a post-execution governance structure; (d) where appropriate, the proposed plan for rolling out the solution at the operational phase and the service level indicators; and (e) the end-user and technical support material available. Article 7 Solutions 1. Common frameworks shall be established and maintained by means of studies. Studies shall also serve as a means of supporting the assessment of the ICT implications of proposed or adopted Community legislation and the planning for introduction of solutions to support the implementation of such legislation. 2. Studies shall be published and forwarded to the European Parliament committees responsible as a basis for any future legislative amendments necessary to ensure the interoperability of the ICT systems used by European public administrations. 3. Generic tools shall be established and maintained by means of projects. Projects shall likewise be a means of establishing, industrialising, operating and maintaining common services. Article 8 Implementation rules 1. In the implementation of the ISA programme due consideration shall be given to the European Interoperability Strategy and the European Interoperability Framework. 2. Involvement of the largest possible number of Member States in a study or project shall be encouraged. A study or project shall be open for accession at any stage, and Member States not involved in a study or project shall be encouraged to join at a later stage. 3. In order to ensure interoperability between national and Community systems, common frameworks, common services and generic tools shall be specified with reference to existing European standards or publicly available or open specifications for information exchange and service integration. 4. The establishment or improvement of solutions shall, where appropriate, build on or be accompanied by the sharing of experience and the exchange and promotion of good practices. 5. In order to avoid duplication and to speed up the establishment of solutions, results achieved by other relevant Community and Member State initiatives shall be taken into account, where appropriate. In order to maximise synergies and ensure complementary and combined efforts, actions shall, where appropriate, be coordinated with other relevant Community initiatives. 6. The initiation of actions, the definition of the phases of such actions and the establishment of project charters and execution reports shall be carried out and monitored by the Commission as part of the implementation of the rolling work programme established in accordance with Article 9. Article 9 Rolling work programme 1. The Commission shall establish a rolling work programme to implement actions, for the duration of the application of this Decision. 2. The Commission shall approve the rolling work programme and, at least once a year, any amendment thereof. 3. Without prejudice to Article 10(4), the management procedure referred to in Article 12(2) shall apply in respect of the approval by the Commission of the rolling work programme and any amendments thereof. 4. For each action, the rolling work programme shall, where appropriate, include: (a) a description of the scope, objectives, problem or opportunity, expected beneficiaries and benefits and the organisational and technical approach; (b) a breakdown of the anticipated costs and, where appropriate, the milestones to be reached. 5. A project may be included in the rolling work programme in any of its phases. Article 10 Budgetary provisions 1. Funds shall be released on the basis of the achievement of the following specific milestones: (a) for the initiation of a study, an accompanying measure or the inception phase of a project, the inclusion of the action in the rolling work programme; (b) for the initiation of the execution phase of a project, the project charter; (c) for the initiation of the subsequent operational phase of a project, the execution report. 2. Milestones to be reached during the execution phase and the operational phase, if any, shall be defined in the rolling work programme. 3. Where a project is included in the rolling work programme in its execution or operational phase, funds shall be released upon the inclusion of that project in the rolling work programme. 4. Amendments to the rolling work programme concerning budgetary allocations of more than EUR 400 000 per action shall be adopted in accordance with the management procedure referred to in Article 12(2). 5. The ISA programme shall be implemented in accordance with Community public procurement rules. Article 11 Community financial contribution 1. The establishment and improvement of common frameworks and generic tools shall be funded fully by the ISA programme. The use of such frameworks and tools shall be financed by the users. 2. The establishment, industrialisation and improvement of common services shall be funded fully by the ISA programme. The operation of such services shall be funded fully by the ISA programme to the extent that their use may serve Community interests. In other cases, use of those services, including their operation on a decentralised basis, shall be financed by the users. 3. Accompanying measures shall be funded fully by the ISA programme. Article 12 Committee 1. The Commission shall be assisted by the committee on Interoperability Solutions for European Public Administrations (the ISA Committee). 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months. Article 13 Monitoring and evaluation 1. The Commission shall regularly monitor the implementation of the ISA programme. It shall explore synergies with complementary Community programmes. The Commission shall report annually to the ISA Committee on the implementation of the ISA programme. 2. Solutions shall be subject to a review every two years. 3. The ISA programme shall be subject to an interim evaluation and a final evaluation, the results of which shall be communicated to the European Parliament and the Council by 31 December 2012 and 31 December 2015 respectively. In this context the responsible committee of the European Parliament may invite the Commission to present the evaluation results and answer questions put by its members. The evaluations shall examine issues such as the relevance, effectiveness, efficiency, utility, sustainability and coherence of the ISA programmes actions and shall assess performance against the objective of the ISA programme and the rolling work programme. The final evaluation shall, in addition, examine the extent to which the ISA programme has achieved its objective. The evaluations shall also examine the benefits of the actions to the Community for the advancement of common policies, identify areas for potential improvement and verify synergies with other Community initiatives in the area of cross-border and cross-sectoral interoperability. Article 14 Interaction with stakeholders The Commission shall bring together relevant stakeholders for the purposes of exchanging views among themselves and with the Commission on issues addressed by the ISA programme. To this end, the Commission shall organise conferences, workshops and other meetings. The Commission shall also make use of electronic interactive platforms and may use any other means for interaction which it considers appropriate. Article 15 International cooperation 1. The ISA programme shall be open to participation, within the framework of their respective agreements with the Community, by the countries of the European Economic Area and the candidate countries. 2. Cooperation with other third countries and international organisations or bodies shall be encouraged, notably within the framework of the Euro-Mediterranean Partnership and Eastern Partnership and with neighbouring countries, in particular those of the Western Balkans and of the Black Sea region. Related costs shall not be covered by the ISA programme. 3. The ISA programme shall promote, where appropriate, reuse of its solutions by third countries. Article 16 Non-Community initiatives Without prejudice to other Community policies, solutions established or operated by the ISA programme may be used by non-Community initiatives, provided that no extra costs are incurred for the general budget of the European Union and the main Community objective of the solution is not compromised. Article 17 Financial provisions 1. The financial envelope for the implementation of the Community action under this Decision for the period from 1 January 2010 to 31 December 2015 shall be EUR 164 100 000, of which EUR 103 500 000 is for the period from 1 January 2010 until 31 December 2013. For the period following 31 December 2013, the amount shall be deemed to be confirmed if it is consistent for this phase with the financial framework in force for the period commencing in 2014. 2. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial framework. Article 18 Entry into force This Decision shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010 until 31 December 2015. Done at Strasbourg, 16 September 2009. For the European Parliament The President J. BUZEK For the Council The President C. MALMSTRÃ M (1) Opinion of 25 February 2009 (not yet published in the Official Journal). (2) OJ C 200, 25.8.2009, p. 58. (3) Opinion of the European Parliament of 22 April 2009 (not yet published in the Official Journal) and Council Decision of 27 July 2009. (4) OJ C 291 E, 30.11.2006, p. 133. (5) OJ L 144, 30.4.2004, p. 62 (Decision located in OJ L 181, 18.5.2004, p. 25). (6) OJ L 203, 3.8.1999, p. 1. (7) OJ L 203, 3.8.1999, p. 9. (8) OJ L 310, 9.11.2006, p. 15. (9) OJ L 184, 17.7.1999, p. 23. (10) OJ C 139, 14.6.2006, p. 1.